Citation Nr: 1139353	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-41 871	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to VA benefits under the provisions of 38 U.S.C.A. § 1805 for a child suffering from spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran (the appellant in the case) had active service from August 1965 to July 1967.  He served in Vietnam from July 1966 to July 1967.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that denied the Veteran VA benefits under the provisions of 38 U.S.C.A. § 1805 for his daughter claimed to be suffering from spina bifida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

The Veteran contends that his daughter [redacted] suffers from a form and manifestation of spina bifida that entitles them to VA benefits under the provisions of 38 U.S.C.A. § 1805.  Under the applicable criteria, VA shall pay a monthly allowance to any child of a Vietnam veteran for any disability resulting from spina bifida suffered by such child.  38 U.S.C.A. § 1805(a).  

VA will pay a monthly monetary allowance based upon the level of disability to or for a person who VA has determined is an individual suffering from spinal bifida whose biological father is or was a Vietnam veteran.  38 C.F.R. § 3.814(a) (2011).  The term "spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 C.F.R. § 3.814(c)(4).  In a precedent opinion, VAOPGCPREC 5-99, the VA General Counsel interpreted that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, United States Code, applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

VA may accept statements from private physicians, or examination reports from government or private institutions, for the purpose of rating spina bifida claims without further examination, provided the statements or reports are adequate for assessing the level of disability due to spina bifida.  In the absence of adequate medical information, VA will schedule an examination for the purpose of assessing the level of disability.  38 C.F.R. § 3.814(d)(3).  

A review of the evidence discloses that the Veteran's daughter [redacted] was born in July 1999.  Ultrasound of [redacted]'s lumbosacral region at the University of North Carolina Hospital in October 1999 revealed a cord that was not tethered.  Magnetic resonance imaging (MRI) of the spine revealed dysgenesis of the sacrum below S-3, and the impression was caudal dysgenesis syndrome.  The final diagnosis was sacral dysgenesis.  X-rays of [redacted]'s lumbosacral spine at Christus Santa Rosa Health Care in November 1999 revealed absence of the sacrum.  MRI revealed that the spinal cord ended at the T-12 level.  There was absence of the sacrum.

In February 2007 and April 2008, T. H., M.D., wrote that [redacted] had been born with sacral agenesis.  In May 2008, S. J., M.D., stated that [redacted] suffered from spina bifida.  In October 2009, Dr. S. J. stated that [redacted] suffered from a specific sub-type of spina bifida and caudal regression syndrome which was a genetic malformation related to the spina bifida class.  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In view of the uncertainty raised by the medical record as to whether the Veteran's daughter [redacted] suffers from a form and manifestation of spina bifida that would entitle her to VA benefits under the provisions of 38 U.S.C.A. § 1805, the Board finds that this case must be remanded to the RO to furnish a VA examination to resolve the issue on appeal.

The Veteran is hereby advised that failure to ensure that his daughter reports for the scheduled VA examination, without good cause, may result in denial of the claim.  See 38 C.F.R.  § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran's daughter fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to them by the pertinent VA medical facility.    

In May 2010, the Veteran's representative reported that the Veteran had advised him that his daughter [redacted] was scheduled for surgery for pertinent disability in August 2010.  Under the circumstances, the Board finds that the RO should request the Veteran to furnish written authorization permitting release to VA of all records of his daughter's August 2010 surgery.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.
  

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should request the Veteran to furnish written authorization permitting release to VA of copies of all records of his daughter [redacted]'s August 2010 surgery.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, the RO should arrange for the Veteran's daughter [redacted] to undergo a VA examination to determine the nature of her low back disability, to determine the type of spina bifida she may have.  The relevant documents in the claims folder should be made available to and reviewed by the physician designated to examine the Veteran's daughter, and the examination report should include discussion of her documented medical history.  All indicated studies and tests should be accomplished, including X-rays, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should also review [redacted]'s medical records and render a diagnosis that addresses whether any spina bifida diagnosed is spina bifida occulta.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

4.  If the Veteran fails to ensure that his daughter reports for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to them by the pertinent VA medical facility.

5.  To help avoid future remand, the RO should ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to assist in development of the claim.  It is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran or his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

